DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1, 5, 7, 9, 11-16, and 18-20 have amended and entered into the record. Claims 8 and 17 are cancelled.
Allowable Subject Matter
Claim 1-7, 9-16, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest presenting one or more recommended launching locations for a UAV which provide the best or maximum visual line of sight when operating the UAV around a structure. Rather, the prior art of record teaches a mission generation system that generates a UAV flight area by combining one or more flight legs to create a flight path. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.P./ 7/13/2021Examiner, Art Unit 3661         

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                                                                                                      /THOMAS G BLACK/                                                                              Supervisory Patent Examiner, Art Unit 3661